Per curiam. Since the re-argument we have attentively considered this cause, and are of opinion that the former judgment herein was correct, and therefore now enter the same judgment, and we do not think it necessary to add anything to the opinion of the court given on the former hearing. The decree is affirmed. This case is reported in 18 Ill. R. 578. Upon a re-hearing of the case the foregoing opinion was pronounced. The same counsel who, argued the cause in the first instance, were heard at the re-argument.